Title: From George Washington to Brigadier General Jedediah Huntington, 20 April 1780
From: Washington, George
To: Huntington, Jedediah


          
            Dear Sir
            Head Quarters Morris Town 20th April 1780.
          
          The Minister of France, who is now here, being desirous to see Elizabeth town and the Country below the Mountain, I shall ride down with him tomorrow Morning. We purpose being at Springfeild, where I expect the pleasure of meeting you by 10 OClock—You will be pleased to have small Guards posted at the points between Newark and Amboy and send as considerable a detachment as your command will afford to Elizabeth Town to receive the Minister. You will be pleased to keep the reason of this disposition intirely secret, that the enemy may have no opportunity of taking any advantages. Be kind enough to desire Mr Caldwell to have Forage for about forty Horse ready at Springfeild. I am &c.
          
            P.S. Be pleased to order the Militia Light Horse to be diligent in patrolling tomorrow and let a party of them extend up towards second River.
          
        